Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the apex" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it is assumed that “the apex” is referring to the apex introduced in claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlemeyer et al. (6,421,990).
	Regarding claim 1, Ohlemeyer teaches an analysing device for reaped and harvested plants in a heap or swath (C), characterised in that it comprises: a containment shell (Fig. 4, 60) provided with a tapered conformation from a rear portion towards a front portion (Fig. 5, note upward taper on forward side of skid 94) that faces an advancement direction with respect to a swath (Figs. 5 & 6, swath 90); an analysis window (Fig. 4, not numbered), fashioned through a wall of the shell; one or more analysing sensors (Fig. 4, note light from swath entering sensor at 64), placed inside the shell in a position such as to face towards the analysis window, for sensing the environment outside the shell through the window  itself (id.).
	The claimed invention differs from Ohlemeyer in that the taper extends from a rear portion of the shell.  However, the additional taper shown in Ohlemeyer, from the middle of the housing to the rear, does not materially change the operation of the device, and so it must be concluded that the claimed difference in shape is a matter of design choice.
	Regarding claims 2-4, claims 2-4 differ from Ohlemeyer only in terms of shape, and a change in shape is insufficient to distinguish the claimed invention from the prior art of record absent unexpected results.
	Regarding claim 7, Ohlemeyer further teaches the analysing sensor (4) is an NIR type sensor. (Ohlemeyer, Col. 4, Lines 45-48)
	Regarding claim 8, Ohlemeyer further teaches an operating vehicle, comprising a machine for the production of bales of reaped plants that is provided with a plant harvesting or pick-up device, characterised in that it comprises an analysing device (1) according to claim 1, arranged upstream of the harvesting or pick-up device with respect to the advancement direction. (Ohlemeyer, Figs. 5, 6, sensor 46)
Allowable Subject Matter
Claims 5, 6, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record does not disclose, teach, or fairly suggest a level sensor provided to detect a level or height of the [sensor] shell with respect to the swath.
	Regarding claim 6, the prior art of record does not disclose, teach, or fairly suggest said attachment means being provided to allow a movement of the shell along a vertical direction and/or a rotation of the shell about a horizontal axis and/or a movement of the shell along a horizontal axis.
	Regarding claim 9, the prior art of record does not disclose, teach, or fairly positioning the analysing device at least partially inside the swath, at a predefined level with respect to the ground, so that the analysis window (4) is inside the swath (C)).
	Regarding claim 10, the prior art of record does not disclose, teach, or fairly suggest a step of varying the height or level of the shell (2), and therefore of the analysing sensor(s) (5), with respect to the ground, to allow information to be acquired at different heights of the swath (C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884